Opinion by
Mr. Justice Brown,
Appellant was employed by the appellee to oil its machinery in connection with a conveyor or scraper-line used to convey culm to a washery. On September 15, 1905, when he was in his seventeenth year, he sustained the injuries for which he seeks compensation in this action. The accident occurred when he was alongside of the machinery for the purpose of oiling it while it was in motion. A nonsuit was directed on what the court below properly regarded as his contributory negligence in view of his disregard and violation of the Act of June 2, 1891, P. L. 176, which provides for the health and safety of persons employed in and about the anthracite coal mines. By' sec. 8 of art. 5 of that act'it is directed that no person under fifteen years of age shall be employed to oil machín*637ery, and no person shall oil dangerous parts of it while it is in motion. The circumstances under which the appellant was injured appear from the following extracts from his testimony: “ I started out to oil the breaker half-past eight, eight o’clock I guess it was, and I walked to that scraper-line and oiled one box and went to walk across to the other. Q. What did you do when you went to the box? A. I stood there and oiled it, then I went to walk across to oil the other box and there was a piece of sheet-iron run out from under; was covered with culm dirt. I walked across, slipped on the sheet-iron, slipped in. I catched hold of the sheet-iron, pulled it in with me and it bent in a loop and the scraper-line broke. . . . Q. What happened when you were drawn in? A. After I was drawn in, the scraper-line broke. Q. How far were you drawn in? A. Up to my shoulders. Q. When you were drawn in, where were you squeezed, between the paddles and what? A. Between the paddles and the sheet-iron. . . . Q. I wish you would tell just how you were squeezed and where you were squeezed. I don’t think you told it very clearly. A. I walked down to the oil box and oiled it. I fell in the scraper-line and the scraper-line catched my shoes first and pulled me all the way in until I come to here. They stuck then and broke. . . . Q. When you were oiling that machinery it was going, was it not? A. Yes, sir. Q. You had no business down at that wheel at all unless you went there to oil, did you? A. No, sir. Q. And at the time you was hurt you were there for the purpose of oiling that wheel? A. Yes, sir. Q. And you had oiled one box? A. Yes, sir. Q. And you started around the wheel while it was in motion to oil the other? A. Yes, sir.”
The first reason urged for asking that this case be sent to a jury is that the appellant was not guilty of contributory negligence under the act of 1891, because at the time he was caught by the moving machinery he was not actually oiling it. This narrow construction of the act would in many instances defeat its very purpose, which is to protect oilers from all dangers connected with oiling machinery, and one of these certainly is getting into close proximity to it while it is in motion for the purpose of oiling it. An oiler approaching, pass*638ing around or bending over moving machinery for the purpose of his employment, though not- pouring oil upon it, is just as likely to be caught by it as when actually oiling it, and what this appellant did was clearly within the prohibition of the statute. He had just finished oiling one box, and, as he started around the revolving wheel to oil another, slipped and was caught in the moving machinery. Being of an age that made his employment lawful, his contributory negligence stands in the way of his recovery: Lenahan v. Pittston Coal Mining Co., 218 Pa. 311.
It is next contended that, even if it be conceded that the appellant is to be regarded as having been engaged in the work of oiling at the time he was injured, his act was not the proximate cause of his injury and did not contribute to it, the same having resulted from an intervening cause — the negligence of the defendant in not providing him a safe place in which to do his work. We are not prepared to say that any such negligence was shown on the part of the defendant, and it is not necessary that we pass upon that question, for complaint cannot be made by a servant that a safe place was not provided for him when he is injured in doing that which he was expressly forbidden to do, either by his master or by the written law of the land. What happened to this appellant could not have happened if he had not been doing a prohibited thing.
Lastly, it is urged that the jury ought to have been permitted to pass upon the question of the dangerous character of the machinery. All moving machinery from contact with which one is liable to be injured is dangerous, and such was the character of the machinery in this case. In the first statement filed by the plaintiff it is described as dangerous, and in the second or amended one there is a similar averment by implication in the complaint that it was unguarded. These averments were established by the evidence, and under it the court could not have permitted the jury to find otherwise.
Judgment affirmed.